Broyles, O. J.
1. Under the act of 1918 (Ga. L. 1918, p. 259), an attempt to have illicit sexual intercourse with a female under the age of fourteen years constitutes an assault with intent to rape, although the attempt be made without actual force or violence. The act of 1918 raises “a presumption of law that a female under the age of fourteen years will not voluntarily consent to fornication, and by this presumption supplies the force essential to the commission of rape, where the alleged injured female has not attained the age of fourteen years.” Holland v. State, 161 Ga. 492 (131 S. E. 503) ; Suggs v. State, 24 Ga. App. 323 (100 S. E. 778); Todd v. State, 25 Ga. App. 411 (103 S. E. 496).
2. Under the foregoing ruling and the facts of this case, the verdict was amply authorized, and the special grounds of the motion for a new trial (complaining of alleged errors of commission and omission in the charge of the court) are without merit. The refusal to grant a new trial was not error.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.